COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 Lazaro Reyes Ciguero, Individually and on       '
 Behalf of the Estate of Jesus Reyes                            No. 08-13-00075-CV
 Ricardez, Deceased,                             '
                                                                   Appeal from the
                              Appellant,         '
                                                                 243rd District Court
 v.                                              '
                                                              of El Paso County, Texas
                                                 '
 Jose Lara,
                                                 '                (TC# 2011-2162)
                             Appellee.


                                            ORDER

       The Court GRANTS the Appellant’s Motion to Reestablish Appellate Timetable.

       Therefore the Court ORDERS this appeal to continue, the appellate timetable

suspension is lifted and the Appellant’s brief is now due in this Court on or before July 5, 2013.

       IT IS SO ORDERED this 5th day of June, 2013.



                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.